NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 11-2580
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

                                  SADIEL GONZALEZ,
                                       Appellant
                                    ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            (Crim. Action No. 09-cr-709)
                  District Judge: Honorable Katharine S. Hayden
                                 ______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                     June 7, 2012
                                   ______________

         Before: SCIRICA, GREENAWAY, JR., and COWEN, Circuit Judges.

                              (Opinion Filed: July 31, 2012)
                                    ______________

                                        OPINION
                                     ______________

GREENAWAY, JR., Circuit Judge.

       Appellant Sadiel Gonzalez (“Gonzalez”) appeals the sentence imposed by the

District Court following a guilty plea for possessing with intent to distribute 100 grams or

more of heroin. Gonzalez argues that the District Court erred by not granting his motion
seeking a downward variance from the applicable career offender range called for by the

Sentencing Guidelines. For the reasons that follow, we will affirm the District Court‟s

sentence.

                                I.    BACKGROUND

       Because we write primarily for the benefit of the parties, we recount only the

essential facts.

       On October 18, 2010, Gonzalez pled guilty to one count of distributing and

possessing with intent to distribute 100 grams or more of heroin, in violation of 21 U.S.C.

§ 841(a). Based on the circumstances of Gonzalez‟s crime and his status as a career

offender, the Sentencing Guidelines suggested a range of 188 to 235 months of

imprisonment. Gonzalez did not contest his designation as a career offender. Instead,

Gonzalez requested that the District Court grant a downward variance from the career

offender sentencing range.

       On June 1, 2011, Gonzalez appeared before the District Court for sentencing. The

District Court declined Gonzalez‟s request for a downward variance but sentenced

Gonzalez to 188 months in prison—the bottom end of the career offender range.

Gonzalez filed a timely appeal of his sentence.

               II.   JURISDICTION AND STANDARD OF REVIEW

       The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction

under 28 U.S.C. § 1291.

       We review a sentence for substantive reasonableness under an abuse of discretion

standard. United States v. Tomko, 562 F.3d 558, 567-68 (3d Cir. 2009) (en banc).

                                            2
                                   III.   ANALYSIS

       Gonzalez conceded that his criminal history placed him within the ambit of career

offender status and that, as a result of this designation and the nature of his crime, the

Sentencing Guidelines recommended a range of 188 to 235 months of imprisonment.

The only issue on appeal is whether the District Court‟s sentence was rendered

substantively unreasonable when the District Court denied Gonzalez‟s motion for a

downward variance. We conclude that the District Court properly exercised its discretion

in denying Gonzalez‟s motion.

       An inquiry into the substantive reasonableness of a sentence asks “whether the

final sentence, wherever it may lie within the permissible statutory range, was premised

upon appropriate and judicious consideration of the relevant [18 U.S.C. § 3553(a)]

factors.” United States v. Doe, 617 F.3d 766, 770 (3d Cir. 2010) (quoting United States

v. Schweitzer, 454 F.3d 197, 204 (3d Cir. 2006)). “Absent procedural error, we will

affirm the sentencing court „unless no reasonable sentencing court would have imposed

the same sentence on that particular defendant for the reasons the district court

provided.‟” Id. (quoting Tomko, 562 F.3d at 568). The party challenging the sentence

bears the burden of demonstrating unreasonableness. Tomko, 562 F.3d at 567.

       Applying this standard, we discern no abuse of discretion in the sentence imposed.

The sentencing colloquy evidences that the District Court was thorough in its

consideration of the § 3553(a) factors. During the sentencing colloquy, the District Court

took note of Gonzalez‟s lengthy criminal history:



                                              3
              [H]e‟s kind of like a walking crime zone when he‟s in the
              neighborhoods that he‟s in . . . . He has a significant
              record. . . . So it‟s never really peaceful around Mr. Gonzalez
              when he‟s on the street.

              ....

              Mr. Gonzalez is not one of these Sad Sack‟s that very often
              the Court has before it, who is so low level and so muddled in
              his life that heavy street crimes are all of the kind the offender
              knows.

              ....

                     Mr. Gonzalez is far more high functioning as a human
              being, as a drug seller, and as a criminal unfortunately.

(App. 48.) The District Court found that it could not “in good conscience, given the

responsibilities of sentencing[,] say that Mr. Gonzalez warrants a variance from the

harshness of a career offender status designation.” (App. 49.) The District Court

concluded that the bottom end of the sentencing range “is sufficient but not more than

necessary to accomplish the goals of sentencing, which is just punishment for a life spent

committing crime after crime after crime, selling drugs, serious drugs and profiting from

it.” (App. 49.)

       We find no merit to Gonzalez‟s argument that the District Court failed to give

sufficient weight to certain mitigating factors in the § 3553(a) analysis—Gonzalez‟s

learning disability, traumatic relocation to America from Cuba at a young age, medical

ailments resulting from being shot, and the violent death of his uncle—warranting a

downward variance. To the contrary, the District Court acknowledged Gonzalez‟s

troubled past and was candid about the difficulties he has faced obtaining gainful


                                              4
employment given his extensive criminal history. But the District Court noted that

Gonzalez was not merely a victim of circumstances beyond his control. Specifically, as

the District Court determined, Gonzalez made a conscious decision to engage in “a life of

persistent criminality on a fairly regular basis in spite of regular visits to state prisons and

federal prison.” (App. 48.)

       Because the District Court properly considered the § 3553(a) factors, the District

Court did not abuse its discretion by declining to grant a downward variance from the

career offender range.

                                 IV.     CONCLUSION

       For the foregoing reasons, we will affirm the District Court‟s sentence.




                                               5